OPINION — AG — ** MOTOR VEHICLES — DEFINITIONS ** THE 1955 AMENDMENT OF 47 O.S. 22.1 [47-22.1], (MOTOR VEHICLE REGISTRATION ACT) DEFINED THE WORD " AUTOMOBILE " AS THE SAME APPEARS IN THE " MOTOR VEHICLE LICENSE AND REGISTRATION ACT " OF OKLAHOMA, AND THAT SAID AMENDED STATUTE DOES NOT OPERATE TO DEFINE THE PHRASE " PASSENGER AUTOMOBILE " AS THE SAME IS USED IN 47 O.S. 156 [47-156]. (DEFINITION) (LICENSING, REGISTRATION, STATION WAGON, TRUCKS) CITE: OPINION NO. DECEMBER 1, 1951  CIVIL DEFENSE, OPINION NO. JUNE 14, 1041 — SINGLETON) (JAMES P. GARRETT)